In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-22-00040-CR

BENJAMIN ANDREW COLE, Appellant            §   On Appeal from the 432nd District
                                               Court

                                           §   of Tarrant County (1583879D)

V.                                         §   November 3, 2022

                                               Memorandum Opinion by Justice
                                           §   Bassel

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel